DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
An amendment was received from the applicant on October 22, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (US 2019/0361457 A1).
Johnson et al. discloses the same watercraft as claimed, as shown in Figures 1A-28, which is comprised of a body or hull, defined as Part #101, with a propulsion unit, defined as Part #170, a perimeter ranging system or detector, defined as Part #148, that is configured to detect a stationary object that is spaced from said watercraft, as shown in Figure 26, and a navigation control system, defined as Part #190, with a digital controller, defined as Part #130, and a user interface, defined as Part #120, that is configured to communicate with said detector in order to receive a detection signal from said detector, as shown in Figure 1A.
Said digital controller is configured to output at least one control command to said propulsion unit in order to maintain a prescribed or desired distance or safety perimeter having a preselected range between said watercraft and said stationary object so that said watercraft can remain stationary with respect to said stationary object, as described in paragraph 0099, and to maintain a prescribed or target heading 
Said digital controller is also configured to select a stationary or anchored object from a displayed image of an image obtained by said plurality of cameras or image recognition devices, as shown in Figure 26, in response to an input from said user interface relative to said displayed image.  Said digital controller is also configured to output at least one control command to said propulsion unit in order to maintain a prescribed or desired distance and heading of said watercraft so that a location of said stationary or anchored object in said displayed image is maintained at a location that is set in said displayed image in accordance with said prescribed or desired distance and heading of said watercraft, as described in paragraphs 0204 to 0208, and shown in Figure 26.
A steering unit, defined as Part #150, is also provided on said watercraft, as shown in Figure 1B, where said digital controller is configured to output a control .  

Allowable Subject Matter
Claims 5-8 and 14-17 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


December 7, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617